Mr. Presiding Justice Barnes delivered the opinion of the court. This is a petition for a writ of mandamus on relation of fifty-two persons claiming to have been unlawfully reduced in rank as officers of the police department of the City of Chicago, and praying to be restored as senior detective sergeants of police. Respondents demurred to the petition, alleging as one ground of special demurrer a misjoinder of parties as relators in said cause. The demurrers were overruled and respondents electing to abide by the same have appealed from the order awarding the writ. When the interests of several relators seeking redress by mandamus are separate and independent they cannot join in one and the same writ. (High’s Extraordinary Legal Remedies, 3rd Ed. sec. 439.) As tersely stated by Chief Justice Holt in The Case of Andover, 2 Salk. 433: “Five persons cannot have one writ of mandamus to be restored; for though the end of the writ is to do justice, yet the foundation is the wrong in turning them out, and the turning out of one is not the turning out of another.” The principle has been recognized and followed in Smith v. Erb, 4 Gill (Md.) 437; Heckart v. Roberts, 9 Md. 41; Hoxie v. Somerset County Com’rs, 25 Me. 333; Dobbs v. Stauffer, 24 Kan. 127; Wright v. Gallatin County Com’rs, 6 Mont. 29. There is no community of interests between the relators, even if they held positions of the same rank and were unlawfully removed therefrom by the same order. Hence a separate petition for each would be necessary. The special demurrer should have been sustained on the ground assigned. That being the case, we need not review other alleged defects in the joint petition. Reversed.